Citation Nr: 0942239	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury to the right hand.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of cold injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of cold injury to right hand are manifested by 
subjective complaints of pain, numbness, and cold sensitivity 
with locally impaired sensation, but without evidence of 
tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.

2.  Residuals of cold injury to left hand are manifested by 
subjective complaints of pain, numbness, and cold sensitivity 
with locally impaired sensation, but without evidence of 
tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not 
greater, for service-connected residuals of cold injury to 
right hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2009).

2.  The criteria for an evaluation of 20 percent, but not 
greater, for service-connected residuals of cold injury to 
left hand have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in May 2006 and May 2008 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2008 letter provided this notice to the 
Veteran.  

The Board observes that the May 2006 letter was sent to the 
Veteran prior to the February 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the May 2008 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an August 2008 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2009); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  More importantly, the Court's 
decision distinguishes the notice requirements therein 
defined from the notice required for initial rating claims.  
Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, these requirements are not applicable 
to the instant claim.  Based on the above analysis, the 
notice requirements for an initial rating claim have been 
met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records and private treatment records.  The Board 
notes that in January 2007, the Veteran was provided a cold 
injury protocol examination, at the request of the VA, in 
connection with his claim, the respective report of which is 
also of record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran's service-connected disabilities of residuals of 
cold injury to the right and left hands are currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.104, Diagnostic Code 7122.  The Veteran contends that he 
has numbness in his hands bilaterally as well as weakness and 
an inability to hold on to things.  The Veteran also alleges 
that he has occasional swelling and cold sensitivity, and 
reduced sensation, bilaterally.  As such, he claims that he 
is entitled to ratings in excess of 10 percent for residuals 
of cold injury to the right and left hands.

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 10 percent 
rating is warranted where there is arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
warranted where there is arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions or osteoarthritis).  A 30 percent evaluation requires 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).

Note (1) states:  separately evaluate amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes.  Separately evaluate other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

The Board finds that the Veteran is entitled to ratings in 
excess of 10 percent for his service-connected residuals of 
cold injury to both the left and right hands. Specifically, 
the Veteran's bilateral hand disabilities are manifested by 
subjective complaints of pain, numbness, and cold sensitivity 
with locally impaired sensation, but without evidence of 
tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray abnormalities.

The Veteran has been assigned 10 percent ratings for his 
bilateral hand disabilities in contemplation of his 
subjective complaints of pain, numbness, and cold 
sensitivity.  In the January 2007 cold injury protocol 
examination the Veteran exhibited pain in his hands 
bilaterally.  The Veteran also noted that he has trouble 
picking up small things and cold sensitivity.  The Veteran 
did not exhibit any evidence of hyperhidrosis, abnormal nail 
growth, tissue loss, Reynaud's syndrome, no skin color 
change, or thickening or thinning of the skin, outside what 
would be age appropriate.  Upon examination it was noted that 
the Veteran's hands were pink in color with no evidence of 
edema.  The Veteran showed no signs of skin cancer or fungal 
infection.  The examiner did note that the Veteran exhibited 
symptoms and objective findings upon physical examination 
consistent with degenerative arthritis in his hands, but x-
rays taken in association with examination revealed normal 
hands with bones and joints listed as unremarkable.

As indicated previously, a 20 percent rating is warranted 
where there is arthralgia or other pain, numbness, or cold 
sensitivity plus one of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  While 
there is no evidence that the Veteran's cold injury residuals 
of the bilateral hands result in tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities, a March 2008 VA examination notes that the 
Veteran has decreased sensory reaction to pin prick in his 
upper extremities bilaterally to include decreased sensory 
reaction to pin prick in ulnar distribution on the right side 
and in radial and median nerve distribution on the left side.  
As such the Board finds that there is evidence of locally 
impaired sensation, one of the symptoms required for an 
increase to 20 percent.  

Therefore, the Veteran's cold injury residuals of his 
bilateral hands are manifested by his complaints of pain, 
numbness, and cold sensitivity and the objective findings 
that the Veteran has locally impaired sensation.  An increase 
to a 20 percent rating requires:  arthralgia or other pain, 
numbness, or cold sensitivity plus one of the following:  
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis).  As noted above, the Veteran has exhibited 
decreased sensory reaction to pin prick in ulnar distribution 
on the right side and in radial and median nerve distribution 
on the left side and therefore has locally impaired 
sensation.  With consideration of all of the above, the Board 
finds that the Veteran is entitled to ratings increase to 20 
percent bilaterally for cold injury residuals.

The Board further notes, however, that the Veteran is not 
entitled to a rating greater than 20 percent bilaterally 
because there is no competent evidence that the Veteran has 
exhibited two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  The 
Board acknowledges the January 2007 cold injury protocol 
examiner's finding that upon examination the Veteran 
exhibited symptoms consistent with degenerative arthritis in 
his hands, but, as noted above, x-rays taken in association 
with examination revealed normal hands with bones and joints 
listed as unremarkable.  The clinical findings, i.e., the x-
rays, are considered to be of greater probative weight than 
the examiner's findings; as such the Veteran is not entitled 
to greater than a 20 percent disability rating for his right 
and left hand cold injury residuals.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
functional impairment associated with the Veteran's residuals 
of cold injury to the right and left hands so as to warrant 
consideration of alternate rating codes.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's bilateral hand cold injury residuals warrant a 
rating higher than 20 percent on an extraschedular basis.  38 
C.F.R. § 3.321(b) (2009).  Any limits on the Veteran's 
employability due to his disability have been contemplated in 
the above stated ratings under Diagnostic Code 5227-8516.  
The evidence also does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Indeed, the record notes several times that the 
Veteran is a retired auto mechanic.  Thus, the record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for bilateral hand cold injury residuals, 
for the entire appeal period, but, as discussed above, a 
preponderance of the evidence is against a higher evaluation 
than is assigned herein.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating of 20 percent throughout the appeal, 
but not greater, for residuals of cold injury to the right 
hand is granted.

Entitlement to a rating of 20 percent throughout the appeal, 
but not greater, for residuals of cold injury to the left 
hand is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


